Motion Granted; Order filed October 25, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00502-CV
                                  ____________

    DONALD KILPATRICK, INDIVIDUALLY AND AS ASSIGNEE OF
          CAUSES OF ACTION OF JEREMY DICKS, Appellants

                                        V.

   ERIC L. ESTES, ADRIANA POTOCZNIAK, ET AL AND DUETSCHE
          BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
      SOUNDVIEW HOME LOAN TRUST 2006-OPT5 ASSET-BACKED
     CERTIFICATES SERIES 2006-OPT5, HOMEWARD RESIDENTIAL,
       INC F/K/A AMERICAN HOME MORTGAGE SERVICING, INC.,
                             Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-31821A

                                    ORDER

      Appellant’s brief was originally due August 20, 2018. We granted an
extension of time to file appellant’s brief until October 19, 2018. When we granted
the extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On October 19, 2018, appellant filed
a further request for extension of time to file appellant’s brief. We grant the request
and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
November 18, 2018. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM